260 F.3d 1310 (11th Cir. 2001)
John Phillip RISLEY, individually, J. Stephen Risley, individually, et al., Plaintiffs-Appellants,v.NISSAN MOTOR CORPORATION IN USA, a California corporation, Defendant-Appellee.
No. 99-15321.
United States Court of Appeals,Eleventh Circuit.
August 9, 2001.

Appeal from the United States District Court for the Middle District of Florida (No. 98-00863-CV-J-16B);  John H. Moore, II, Judge.
ON PETITION FOR REHEARING
Before BLACK and MARCUS, Circuit Judges, and HANCOCK*, District Judge.
BLACK, Circuit Judge:


1
We sua sponte grant rehearing.  Our prior opinion in this case construed Fla. Stat. § 320.643.  See Risley v. Nissan Motor Corp. USA, 254 F.3d 1296 (11th Cir.2001).  On June 8, 2001, the Governor of Florida signed Fla. Laws ch. 2001-196, which amends, inter alia, Fla. Stat. § 320.643.  These amendments pertain, in part, to the procedural steps for filing a complaint with the Department of Highway Safety and Motor Vehicles.  See Fla. Laws ch. 2001-196, § 23.  Regardless, the amendments do not alter our holding or reasoning in this case, because, as noted in our prior opinion, the events here are governed by the 1997 version of the Florida Statutes.  See Risley, 254 F.3d at 1297 n. 1;  see also Barry Cook Ford, Inc. v. Ford Motor Co., 616 So. 2d 512, 517 n. 5 (Fla. 1st DCA 1993).  Therefore, our prior opinion is REINSTATED.



NOTES:


*
  Honorable James H. Hancock, U.S. District Judge for the Northern District of Alabama, sitting by designation.